Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 28 January 2021.  Claims 1-2, 5-6, and 9-10 were amended. Claims 13-20 were added. Claims 1-20 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably 
Line 6 of claim 1 (line 10 of claim 5 and line 8 of claim 9) recites, “generating at least one score based on the one or more medical diary entries and the one or more patient responses”. The subject matter of the claim does not conform to the disclosure in such a manner in which one of ordinary skill in the art would recognize such system being which the Applicant adequately described as the invention. A review of the disclosure does not reveal the manner in which the score is ultimately generated (i.e. determined or calculated). An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention. Lockwood v. Amer. Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997) (MPEP 2163 I.). It is noted that this is not an enablement rejection. The Applicant’s failure to disclose any meaningful structure/algorithm as to how this score is generated raises questions whether the Applicant truly had possession of this feature at the time of filing. Claims 2-4, 6-8, and 10-20 which depend from claims 1, 5, and 9, inherit the deficiency noted. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC § 101
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claims 1, 5 and 9 recite:
receiving at least a portion of a medical history of a patient, one or more medical diary entries, and one or more patient responses to questions; and
generating a score based on the one or more medical diary entries and the one or more patient responses.
Therefore, the claim as a whole is directed to “collecting patient information for diagnostic purposes”, which is an abstract idea because it is a method of organizing human activity. “Collecting patient information for diagnostic purposes” is considered to be is a method of organizing human activity because it is an example of managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). It involves the collection of information pertaining to a person that can be performed between a doctor and a patient. It can also involve a single person following instructions to calculate a score using a questionnaire. 
This judicial exception is not integrated into a practical application. In particular, Claims 1, 5 and 9 recite the following additional elements: 
one or more processors performing the each of the steps;
a patient application installed on a mobile device;
wherein the medical history of the patient is linked to an identifier associated with the mobile device;
transferring, from the one or more processors to an external system, the medical history, the medical diary entries, one or more patient responses and the at least one score; and
a non-transitory computer readable medium.
The additional elements of receiving and transferring the data are considered to be insignificant extra-solution activity because they amount to mere data gathering (see MPEP 2106.05(g)). Furthermore, the one or more processors, non-transitory computer readable medium, patient application installed on a mobile device, the external system, and linking the medical history to an identifier associated with a medical device amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claims 1, 5 and 9 are directed to an abstract idea.
Claims 1, 5 and 9 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving and transferring the data are considered to be insignificant extra-solution activity because they amount to mere data gathering (see MPEP 2106.05(g)). Similarly, these elements amount to the one or more processors, non-transitory computer readable medium, patient application installed on a mobile device, the external system, and linking the medical history to an identifier associated with a medical device amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)).
Dependent Claims 2-4, 6-8 and 10-20, which depend from claims 1, 5, and 9 respectively, merely further limit the abstract idea and are thereby considered to be ineligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Amarasingham et al. (US 2015/0213225) in view of Soyao (US Patent No. 10231622).
Regarding Claim 1, Amarasingham discloses a method comprising:
registering, by one or more processors, a patient application installed on a mobile device (See Amarasingham [0096] A software application may be provided to the patient or the patient may download the app to a computing device, such as a mobile device or laptop computer.);
receiving, at the one or more processors, at least a portion of a medical history of a patient, one or more medical diary entries, and one or more patient responses to questions presented via the patient application (See Amarasingham [0030] the system can receive electronic medical records. [0032] The system can receive medical diary entries in the form of daily weight readings, and daily blood sugar testing results. [0031] the system can receive patient responses to questions in the form of predictive screening health questionnaires. Further, the “non-clinical patient data may further include data entered by the patients.” Therefore, the system contemplates an embodiment in which the questionnaire is answered via the mobile application.), wherein the medical history of the patient is linked to an identifier associated with the mobile device (See Amarasingham [0096] the patient is provided a software application that they can download to a mobile device. Once they have this application, they can enter authentication or login information. This typically involves an identifier. The patient uses this identifier to get access to the system, which includes at least a portion of the patient’s medical history in the form of “information related to a particular disease that the patient is being treated for, information related to a therapy or treatment that the patient is undergoing.” Therefore, the login (i.e. “identifier”) is linked to the medical history of the patient and, under the broadest reasonable interpretation of the language, is “associated with the mobile device” because it was used to access the information using the mobile device.);
generating at least one score based on the one or more medical diary entries and the one or more patient responses (See Amarasingham [0048] The system uses the clinical .
Amarasingham does not disclose: 
transferring, from the one or more processors to an external system, the medical history, the medical diary entries, one or more patient responses and the at least one score.
Soyao teaches:
transferring, from the one or more processors to an external system, the medical history, the medical diary entries, one or more patient responses and the at least one score (See Soyao Fig. 2 and c. 10, l. 26-32, the platform 14, which is external from the application 100 on the patient’s mobile device, can use the data collected through the patient application. Therefore, the application can transfer all of its data to an external platform.).
The step of transferring patient input to an external system taught in Soyao is applicable to the method of Amarasingham as they both share characteristics and capabilities, namely, they are directed to collecting patient responses and displaying those patient responses for use by a physician. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amarasingham to include the transferring step as taught by Soyao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the method of 

Regarding Claim 2, Amarasingham in view of Soyao teaches the method of Claim 1 as described above. Amarasingham further discloses a method comprising:
providing for display on the external system, the medical history, the medical diary entries, one or more patient responses and the at least one score (See Amarasingham [0037] the system can include a way that the data, reports, and alerts may be transmitted, presented, and displayed to the clinician/user.).

Regarding Claim 3, Amarasingham in view of Soyao teaches the method of Claim 2 as described above. Amarasingham further discloses a method wherein:
the external system includes a physician portal (See Amarasingham [0037] clinical computing devices are equipped to display a system dashboard and/or another graphical user interface. In other words, the system includes a portal accessible by physicians.).

Regarding Claim 4, Amarasingham in view of Soyao teaches the method of Claim 1 as described above. Amarasingham further discloses a method wherein:
the at least one score includes at least one score and at least one sub score (See Amarasingham [0068] the system can communicate sub-components of the aggregate social-environmental score, clinical score and global risk score. These sun-components 

Regarding Claim 5, Amarasingham discloses a system comprising:
one or more processors coupled to a memory device (See Amarasingham [0040] the system can process the data and may include various forms of memory.) having stored thereon software instruction that, when executed by the one or more processors, cause the one or more processors to perform operations including:
registering, at one or more processors, a patient application installed on a mobile device (See Amarasingham [0096] A software application may be provided to the patient or the patient may download the app to a computing device, such as a mobile device or laptop computer.);
receiving, at the one or more processors, at least a portion of a medical history of a patient, one or more medical diary entries, and one or more patient responses to questions presented via the patient application (See Amarasingham [0030] the system can receive electronic medical records. [0032] The system can receive medical diary entries in the form of daily weight readings, and daily blood sugar testing results. [0031] the system can receive patient responses to questions in the form of predictive screening health questionnaires. Further, the “non-clinical patient data may further include data entered by the patients.” Therefore, the system contemplates an embodiment in which the questionnaire is answered via the mobile application.), wherein the medical history of the patient is linked to an identifier associated with the mobile device (See Amarasingham [0096] the patient is provided a software application that they can download to a mobile device. One they have this application, they can enter authentication or login information. This typically involves an identifier. The patient uses this identifier to get access to the system, which includes at least a portion of the patient’s medical history in the form of “information related to a particular disease that the patient is being treated for, information related to a therapy or treatment that the patient is undergoing.” Therefore, the login (i.e. “identifier”) is linked to the medical history of the patient and, under the broadest reasonable interpretation of the language, is “associated with the mobile device” because it was used to access the information using the mobile device.);
generating at least one score based on the one or more medical diary entries and the one or more patient responses (See Amarasingham [0048] The system uses the clinical and non0clinical data it has collected (see the above mapped elements) in analysis for a number of output data and results. This includes risk identification. [0056] the system includes a module for calculating a risk score associated with a specific disease or condition for each patient.);
Amarasingham does not disclose: 
transferring, to an external system, the medical history, the medical diary entries, one or more patient responses and the at least one score.
Soyao teaches:
transferring, to the external system, the medical history, the medical diary entries, one or more patient responses and the at least one score (See Soyao Fig. 2 and c. 10, l. 26-32, the platform 14, which is external from the application 100 on the patient’s mobile device, can use the data collected through the patient application. Therefore, the application can transfer all of its data to an external platform.).
The operation of transferring patient input to an external system taught in Soyao is applicable to the system of Amarasingham as they both share characteristics and capabilities, namely, they are directed to collecting patient responses and displaying those patient responses for use by a physician. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Amarasingham to include the transferring step as taught by Soyao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the system of Amarasingham in order to provide enormous supplementary knowledge and insights that could influence the course and timing of patient care (See Soyao; c. 1, l. 52-54).

Regarding Claim 6, Amarasingham in view of Soyao teaches the system of Claim 5 as described above. Amarasingham further discloses a system wherein the operations further comprise:
providing for display on the external system, the medical history, the medical diary entries, one or more patient responses and the at least one score (See Amarasingham 

Regarding Claim 7, Amarasingham in view of Soyao teaches the system of Claim 6 as described above. Amarasingham further discloses a system wherein:
the external system includes a physician portal (See Amarasingham [0037] clinical computing devices are equipped to display a system dashboard and/or another graphical user interface. In other words, the system includes a portal accessible by physicians).

Regarding Claim 8, Amarasingham in view of Soyao teaches the system of Claim 5 as described above. Amarasingham further discloses a system wherein:
the at least one score includes at least one score and at least one sub score (See Amarasingham [0068] the system can communicate sub-components of the aggregate social-environmental score, clinical score and global risk score. These sun-components of the various scores meet the broadest reasonable interpretation of the element “sub score.”).

Regarding Claim 9, Amarasingham discloses a non-transitory computer readable medium having stored thereon instructions that, when executed by one or more processors (See Amarasingham [0068] the system can communicate sub-components of the aggregate social-environmental score, clinical score and global risk score. These sun-components of the 
registering, by the one or more processors, a patient application installed on a mobile device (See Amarasingham [0096] A software application may be provided to the patient or the patient may download the app to a computing device, such as a mobile device or laptop computer.);
receiving, at the one or more processors, at least a portion of a medical history of a patient, one or more medical diary entries, and one or more patient responses to questions presented via the patient application (See Amarasingham [0030] the system can receive electronic medical records. [0032] The system can receive medical diary entries in the form of daily weight readings, and daily blood sugar testing results. [0031] the system can receive patient responses to questions in the form of predictive screening health questionnaires. Further, the “non-clinical patient data may further include data entered by the patients.” Therefore, the system contemplates an embodiment in which the questionnaire is answered via the mobile application.), wherein the medical history of the patient is linked to an identifier associated with the mobile device (See Amarasingham [0096] the patient is provided a software application that they can download to a mobile device. One they have this application, they can enter authentication or login information. This typically involves an identifier. The patient uses this identifier to get access to the system, which includes at least a portion of the patient’s medical history in the form of “information related to a particular disease that the patient is being treated for, information related to a therapy or ;
generating at least one score based on the one or more medical diary entries and the one or more patient responses (See Amarasingham [0096] the patient is provided a software application that they can download to a mobile device. One they have this application, they can enter authentication or login information. This typically involves an identifier. The patient uses this identifier to get access to the system, which includes at least a portion of the patient’s medical history in the form of “information related to a particular disease that the patient is being treated for, information related to a therapy or treatment that the patient is undergoing.” Therefore, the login (i.e. “identifier”) is linked to the medical history of the patient and, under the broadest reasonable interpretation of the language, is “associated with the mobile device” because it was used to access the information using the mobile device.);
Amarasingham does not disclose: 
transferring, to an external system, the medical history, the medical diary entries, one or more patient responses and the at least one score.
Soyao teaches:
transferring, to the external system the medical history, the medical diary entries, one or more patient responses and the at least one score (See Soyao Fig. 2 and c. 10, l. 26-32, the platform 14, which is external from the application 100 on the patient’s mobile 
The operation of transferring patient input to an external system taught in Soyao is applicable to the non-transitory computer readable medium of Amarasingham as they both share characteristics and capabilities, namely, they are directed to collecting patient responses and displaying those patient responses for use by a physician. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Amarasingham to include the transferring step as taught by Soyao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the non-transitory computer readable medium of Amarasingham in order to provide enormous supplementary knowledge and insights that could influence the course and timing of patient care (See Soyao; c. 1, l. 52-54).

Regarding Claim 10, Amarasingham in view of Soyao teaches the non-transitory computer readable medium of Claim 9 as described above. Amarasingham further discloses a non-transitory computer readable medium, wherein the operations further comprise:
providing for display on the external system, the medical history, the medical diary entries, one or more patient responses and the at least one score (See Amarasingham [0037] the system can include a way that the data, reports, and alerts may be transmitted, presented, and displayed to the clinician/user.).

Regarding Claim 11, Amarasingham in view of Soyao teaches the non-transitory computer readable medium of Claim 10 as described above. Amarasingham further discloses a system wherein:
the external system includes a physician portal (See Amarasingham [0037] clinical computing devices are equipped to display a system dashboard and/or another graphical user interface. In other words, the system includes a portal accessible by physicians.).

Regarding Claim 12, Amarasingham in view of Soyao teaches the non-transitory computer readable medium of Claim 9 as described above. Amarasingham further discloses a non-transitory computer readable medium wherein:
the at least one score includes at least one score and at least one sub score (See Amarasingham [0068] the system can communicate sub-components of the aggregate social-environmental score, clinical score and global risk score. These sun-components of the various scores meet the broadest reasonable interpretation of the element “sub score.”).

Regarding Claim 13, Amarasingham in view of Soyao teaches the method of claim 1 as described above. Amarasingham further discloses a method, comprising:
receiving, at the one or more processors, a request from the external system for an update to at least one or more of: the medical history, the medical diary entries, or the at least one score (See Amarasingham [0076] and [0077] patient data can be updated. .
Amarasingham does not disclose:
transferring, from the one or more processors to the external system, the update.
Soyao teaches:
transferring, from the one or more processors to the external system, the update (See Soyao Fig. 2 and c. 10, l. 26-32, the platform 14, which is external from the application 100 on the patient’s mobile device, can use the data collected through the patient application. Therefore, the application can transfer all of its data to an external platform.).
The system Soyao is applicable to the disclosure of Amarasingham as they both share characteristics and capabilities, namely, they are directed to collecting patient responses and displaying those patient responses for use by a physician. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Amarasingham to include the transferring step as taught by Soyao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the non-transitory computer readable medium of Amarasingham in order to provide enormous supplementary knowledge and insights that could influence the course and timing of patient care (See Soyao; c. 1, l. 52-54).

Regarding Claim 14, Amarasingham in view of Soyao teaches the method of claim 1 as described above. Amarasingham further discloses a method, wherein:
the medical history is received through one or more of: a text entry, a voice recording, a video recording, a handwriting entry, or a gesture entry (See Amarasingham [0048] the clinical data may be received in textual format i.e. “text entry”). [0030] the clinical data can include medical history.).

Regarding Claim 15, Amarasingham in view of Soyao teaches the method of claim 1 as described above. Amarasingham further discloses a method, comprising:
automatically generating at the external system at least one of a diagnosis or a treatment plan based on at least one of: the medical history, the medical diary entries, the one or more patient responses, or the at least one score received (See Amarasingham [0048] the system collects clinical and non-clinical data and can use that information and is configured to provide disease identification, risk identification, adverse event identification, and recommended treatment and therapy on a real-time or near real-time basis.).

Regarding Claim 16, Amarasingham in view of Soyao teaches the method of claim 5 as described above. Amarasingham further discloses a method, comprising:
receiving, at the one or more processors, a request from the external system for an update to at least one or more of: the medical history, the medical diary entries, or the at least one score (See Amarasingham [0076] and [0077] patient data can be updated. .
Amarasingham does not disclose:
transferring, from the one or more processors to the external system, the update.
Soyao teaches:
transferring, from the one or more processors to the external system, the update (See Soyao Fig. 2 and c. 10, l. 26-32, the platform 14, which is external from the application 100 on the patient’s mobile device, can use the data collected through the patient application. Therefore, the application can transfer all of its data to an external platform.).
The system Soyao is applicable to the disclosure of Amarasingham as they both share characteristics and capabilities, namely, they are directed to collecting patient responses and displaying those patient responses for use by a physician. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Amarasingham to include the transferring step as taught by Soyao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the non-transitory computer readable medium of Amarasingham in order to provide enormous supplementary knowledge and insights that could influence the course and timing of patient care (See Soyao; c. 1, l. 52-54).

Regarding Claim 17, Amarasingham in view of Soyao teaches the method of claim 5 as described above. Amarasingham further discloses a method, wherein:
the medical history is received through one or more of: a text entry, a voice recording, a video recording, a handwriting entry, or a gesture entry (See Amarasingham [0048] the clinical data may be received in textual format i.e. “text entry”). [0030] the clinical data can include medical history.).

Regarding Claim 18, Amarasingham in view of Soyao teaches the method of claim 5 as described above. Amarasingham further discloses a method, comprising:
automatically generating at the external system at least one of a diagnosis or a treatment plan based on at least one of: the medical history, the medical diary entries, the one or more patient responses, or the at least one score received (See Amarasingham [0048] the system collects clinical and non-clinical data and can use that information and is configured to provide disease identification, risk identification, adverse event identification, and recommended treatment and therapy on a real-time or near real-time basis.).

Regarding Claim 19, Amarasingham in view of Soyao teaches the non-transitory computer readable medium of Claim 9 as described above. Amarasingham further discloses a non-transitory computer readable medium comprising:
receiving, at the one or more processors, a request from the external system for an update to at least one or more of: the medical history, the medical diary entries, or the at least one score (See Amarasingham [0076] and [0077] patient data can be updated. [0048] the data is continually received, collected and/or polled (i.e. the system requests an update when it polls for more data). [0080] the system can request confirmation of information entered by the patient. This meets the broadest reasonable interpretation of requesting an update to the patient’s information.).
Amarasingham does not disclose:
transferring, from the one or more processors to the external system, the update.
Soyao teaches:
transferring, from the one or more processors to the external system, the update (See Soyao Fig. 2 and c. 10, l. 26-32, the platform 14, which is external from the application 100 on the patient’s mobile device, can use the data collected through the patient application. Therefore, the application can transfer all of its data to an external platform.).
The system Soyao is applicable to the disclosure of Amarasingham as they both share characteristics and capabilities, namely, they are directed to collecting patient responses and displaying those patient responses for use by a physician. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the non-transitory computer readable medium of Amarasingham to include the transferring step as taught by Soyao. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify the non-transitory computer readable medium of Amarasingham in order to provide enormous supplementary knowledge and insights that could influence the course and timing of patient care (See Soyao; c. 1, l. 52-54).

Regarding Claim 20, Amarasingham in view of Soyao teaches the non-transitory computer readable medium of Claim 9 as described above. Amarasingham further discloses a non-transitory computer readable medium, comprising:
automatically generating at the external system at least one of a diagnosis or a treatment plan based on at least one of: the medical history, the medical diary entries, the one or more patient responses, or the at least one score received (See Amarasingham [0048] the system collects clinical and non-clinical data and can use that information and is configured to provide disease identification, risk identification, adverse event identification, and recommended treatment and therapy on a real-time or near real-time basis.).


Response to Arguments
Applicant's arguments filed 28 January 2021, with respect to the 35 U.S.C. 112(a) rejection of the claims, have been fully considered but they are not persuasive. Applicant argues that the specification does support the element in line 6 of claim 1 (line 10 of claim 5 and line 8 of claim 9) that recites, “generating at least one score based on the one or more medical diary entries and the one or more patient responses” in paragraphs [0024], [0056], and [0061]. However, if “the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made.” See MPEP 2161.01(I). 
The paragraphs cited by Applicant fail to do more than restate the function recited in the claims. In [0024] the specification states that “one or more scores and/or subscores are generated based on the diary entries and/or questionnaire responses.” In [0056] the specification states that the application is used to “generate a score (e.g., a weScore as generated by a Symptelligence mobile application).” In [0061] the specification states that the mobile application can be used to “generate one or more scores based on the captured information.” There is no disclosure as to how the scores are generated, but merely that scores are generated using the collected information. Simply restating the function recited in the claim is not necessarily sufficient. See MPEP 2161.01(I). Examiner notes that paragraph [0056] does mention a particular score, the “weScore”, but fails to describe how this score is calculated.
Applicant further argued that algorithms for generating scores and sub-scores depend on each health condition and “are common knowledge.” See Applicant arguments page 14. .

Applicant's arguments filed 28 January 2021, with respect to the 35 U.S.C. 101 rejection of the claims, have been fully considered but they are not persuasive. First, Applicant argues that the claims are integrated into a practical application because of the additional elements. This is not persuasive because, as discussed above, the additional elements amount to adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), as well as adding insignificant extra-solution activity to the judicial exception (see MPEP 2106.05(g)). There is nothing in the claims as currently presented that integrate the abstract idea into a practical application. Along these lines, Applicant argues that the claims recite improvements to the prior art. As the claims are rejected in view of Amarasingham and Soyao, this is not persuasive.
Next, Applicant argues that the claims amount to significantly more than the judicial exception by linking the medical history of a patient to an identifier associated with a mobile device. This is not persuasive. At best, this ties a patient’s medical history to a particular mobile device, which amounts to using a computer to perform the abstract idea (see MPEP 2106.05(f)). This is not enough to make the claims amount to significantly more than the judicial exception.
Finally applicant argues that claims 1, 5, and 9 address the problem of remotely submitting, receiving, transferring, and/or viewing medical and patient information, the problem of linking the medical history of a patient to an identifier associated with a mobile device, and the problem of scoring such remote medical and patient information remotely, and cites Diamond v. Diehr and Core Wireless Licensing S.A.R.L. v. LG Electronics Claims as evidence for this. This is not persuasive because the claims as issue in those cases, and the corresponding analysis, does not apply to the present claims. In Diamond v. Diehr, the claims were directed to the use of a mathematical equation and its application to operating a particular machine, a rubber-molding press. The present claims merely recite the use of generic computer hardware and functions to gather data, analyze that data (i.e. generate a score), and transfer the data and analysis to another system. There is no particular machine, with a particular application of the judicial exception, but simply a recitation of using a computer to perform the judicial exception.
Further, the claims in Core Wireless were directed to an improved user interface for electronic devices. The Court in that case stated that the improvements to the user interface amounted to an improvement in computer functionality. In contrast, the present claims do not recite an improvement to any technology. The claims recite simply steps for using a computer (and mobile application) to collect data, analyze that data, and transfer that analysis to another system. The claims do not recite any improvements to how this technology functions, but merely the use of generic and well-known technology to perform the abstract idea.

Applicant’s arguments, filed 28 January 2021, with respect to the rejection(s) of claim(s) 1-12 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the .


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626